                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

         Johnathan Hillman,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:20-cv-00237-MOC
                                       )
                 vs.                   )
                                       )
   Commissioner of Social Security,    )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 26, 2021 Order.

                                               August 26, 2021




        Case 1:20-cv-00237-MOC Document 19 Filed 08/26/21 Page 1 of 1
